Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 4 has not been further treated on the merits.
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 5 has not been further treated on the merits.
Claims 6-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6-7 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 6 and 7 attempt to claim a process without setting forth any active, positive steps involved in the process (i.e., steps delimiting how this use is actually practiced), thus rendering instant claims 6 and 7 indefinite.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OMIDBAKHSH (US 2011/0129435 A1).
Omidbakhsh teaches (see the table on pg.7) aqueous solutions 25-29 comprising 0.1 or 0.2 wt.% of salicylic acid and 1 wt.% of glycolic acid, and the aqueous solutions have pH of 4.0.  Thus, Omidbakhsh’s amounts for the salicylic acid and glycolic acid anticipates instant ranges for the glycolic acid concentration (10 wt.% or less) and the salicylic acid concentration (2 wt.% or less), and its pH value anticipates instant range for the pH (2.5-4).  As stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976),  “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”  Thus, Omidbakhsh teaches instant preparation of claim 1 having about 10 wt.% or less of glycolic acid, about 2 wt.% or less of salicylic acid and having a pH of about 2.5-4.  Thus, Omidbakhsh teaches instant claim 1 (since Omidbakhsh teaches instant concentrations of glycolic acid and salicylic acid and instant pH, Omidbakhsh’s aqueous solutions would inherently reduce body-odor-causing bacteria as instantly recited in claim 1). 
With respect to instant claim 3, since Omidbakhsh’s glycolic acid is in aqueous solution, it follows that at least some portion of the glycolic acid would exist in its anionic form (i.e., glycolate anion).  Thus, Omidbakhsh teaches instant claim 3.
Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansenne et al (US 2007/0025947 A1).
Hansenne teaches ([0058]-[0060]) an aqueous keratolytic composition containing 2 wt.% of salicylic acid and 3.5 wt.% of glycolic acid, and the pH of this solution is 3.5-4.0.  Thus, Hansenne’s amounts for the salicylic acid and glycolic acid anticipates instant ranges for the amounts of the glycolic acid (10 wt.% or less) and salicylic acid (2 wt.% or less), and Hansenne’s pH value anticipates instant range for the pH (2.5-4). In re Wertheim, supra.  Thus, Hansenne teaches instant preparation of claim 1 having about 10 wt.% or less of glycolic acid, about 2 wt.% or less of salicylic acid and having a pH of about 2.5-4.  Therefore, Hansenne teaches instant claim 1 (since Hansenne teaches instant concentrations of glycolic acid and salicylic acid and instant pH, Hansenne’s aqueous solutions would inherently reduce body-odor-causing bacteria as instantly recited in claim 1).
With respect to instant claim 3, since Hansenne’s glycolic acid is in aqueous solution, it follows that at least some portion of the glycolic acid would exist in its anionic form (i.e., glycolate anion).  Thus, Hansenne teaches instant claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over OMIDBAKHSH (US 2011/0129435 A1).
As discussed in Paragraph 8 above, Omidbakhsh’s aqueous solutions 25-29 comprises 0.1 or 0.2 wt.% of salicylic acid and 1 wt.% of glycolic acid, which do not teach instant amounts of glycolic acid and salicylic acid of claim 2.  However, Omidbakhsh teaches ([0025]) that its solution can comprise glycolic acid in the amount of 0.01-3 wt.% of the solution to provide pH buffering, stabilizing and cleaning properties.  Omidbakhsh also teaches the salicylic acid can be present in the amount of 0.05-1 wt.% of its solution (see claim 41).  Under these guidelines, instant values for the amounts of glycolic acid (about 1.5 wt.%) and salicylic acid (about 0.5 wt.%) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held hat where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Omidbakhsh renders obvious instant claim 2.     
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mattai et al (US 2007/0110687 A1) in view of Claas et al (US 2013/0052144 A1) or Fitzgerald et al (US 2012/0308501 A1).
In claim 1, Mattai teaches the following:

    PNG
    media_image1.png
    222
    473
    media_image1.png
    Greyscale

Furthermore, Mattai teaches (claims 4, 6, 7 and 8) that its cosmetically acceptable hydroxy acid can comprise at least one -hydroxy acid (such as lactic acid or glycolic acid) or at least one-hydroxy acid (such as carnitine or salicylic acid).  Since Mattai teaches that its antiperspirant composition comprises “at least one” (i.e., one or more) hydroxy acid, it would have been obvious to one skilled in the art to use one -hydroxy acid (such as glycolic acid which Mattai uses in its working example – see Table 1) and one -hydroxy acid (such as salicylic acid) as Mattai’s at least one cosmetically acceptable hydroxy acid with a reasonable expectation of success.  Mattai further teaches (see [0032]) that its antiperspirant formulation (discussed above) can be in the form of a spray comprising 35-87 wt.% of water.  Thus, Mattai teaches aqueous solution containing glycolic acid and salicylic acid (as its at least one cosmetically acceptable hydroxy acid).  Also, since glycolic acid is in aqueous solution, it follows that at least some portion of the glycolic acid would exist in its anionic form (i.e., glycolate anion).
With respect to instant ranges for the glycolic acid concentration (10 wt.% or less) and the salicylic acid concentration (2 wt.% or less), Mattai does not explicitly teach instant ranges.  However, Mattai teaches ([0032]) that its antiperspirant formulation in the form of a spray contains about 0.2-10 wt.% of in total of at least one hydroxy acid.  Under such guideline, instant range (10 wt.% or less) for the concentration of the glycolic acid and instant range (2 wt.% or less) for the concentration of the salicylic acid would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held hat where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Besides, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (see MPEP 2144.05(II)(A)).  For the same logic, instant values for the amounts of glycolic acid (about 1.5 wt.%) and salicylic acid (about 0.5 wt.%) as claimed in instant claim 2 would also  been obvious to one skilled in the art before the effective filing date of the claimed invention.
With respect to instant pH ranges of 2.5-4, Mattai is silent as to the pH range of its antiperspirant formulation in the form of a spray.  However, as evidenced by Claas et al (see [0006], [0036] and claim 10) or Fitzgerald et al ([0026] and [0059]), aqueous antiperspirant/deodorant compositions are known to have a pH range of 2-6 or 2.5-6 (to provide property of mildness to skin).  Since Mattai is silent as to the pH range of its aqueous antiperspirant formulation, it would have been obvious to one skilled in the art to make Mattai’s aqueous antiperspirant formulation to have pH range of 2-6 or 2.5-6 (so as to provide property of mildness to skin) according to the known practice in the art.  The pH range of 2-6 or 2.5-6 overlaps with instant range of claim 1 (2.5-4), thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Mattai in view of Claas or Fitzgerald renders obvious instant claims 1-3 (since the cited prior arts teaches or renders obvious instant invention of claim 1, Mattai’s aqueous antiperspirant formulation (as modified by Claas’ or Fitzgerald’s teaching) would naturally reduce body-odor-causing bacteria as instantly recited in claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 10, 2022